Appeal from an award of the State Industrial Board, noticed on July 12, 1938, directing the payment of death benefits to the widow of deceased employee and the commutation of future payments into the Aggregate Trust Fund in compliance with section 27 of the Workmen's Compensation Law. The deceased employee was killed on September 9, 1932, and the award was made on July 12, 1938. The statutory provision requiring that future periodical death benefits be commuted and the present value thereof be paid into the Aggregate Trust Fund became a law in 1935. (Laws of 1935, chap. 255, effective March 27, 1935.) The sole question on this appeal is whether this statute is applicable inasmuch as the accident and death forming the basis of the award occurred before the enactment of the statute. Award affirmed, upon the authority of Matter of Voelker v. Rosenberg’s Sons (251 App. Div. 50; affd., 275 N. Y. 565), with costs to the State Industrial Board. Hill, P. J., McNamee, Bliss and Heffernan, JJ., concur.